Lyle Brown, Justice. Billy Reeder appeals from the trial court’s action in revoking a suspended sentence. His sole contention is that the trial court had lost jurisdiction at the time it revoked the suspension. Reeder was found guilty of operating a gambling house. The jury assessed a one year sentence with recommendation that the sentence be suspended. The trial court imposed the one year sentence with the provision that execution thereof be postponed for a period of three years conditioned on good behaviour. Some eighteen months after the imposition of the sentence, the trial court revoked the suspended sentence and ordered that appellant serve one year. It is the contention of appellant that the trial court cannot legally suspend for three years a one year sentence assessed by the jury. Since the revocation occurred more than one year after the fixing of the sentence by the jury, appellant argues that the trial court lost jurisdiction. The very same contention was the sole issue on appeal from the original conviction. Reeder v. State, 248 Ark. 902, 455 S. W. 2d 92 (1970). We there held that the court could suspend a one year sentence for a period of three years. Appellant asks that we reconsider our decision in the first appeal and cites some federal decisions, all of which preceded our first opinion. Those decisions are not persuasive because they pertain to interpretations of federal probationary statutes, nothing more. Affirmed.